—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered September 26, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Ample evidence supporting probable cause existed after the experienced officer observed approximately 20 transactions in which persons would hand defendant money in exchange for unidentified objects in an area with a high incidence of drug trafficking, and after one of these individuals was discovered to have drugs on his person (see, People v Jones, 90 NY2d 835). We reject defendant’s contention that his failure to flee at the approach of uniformed police, or otherwise show consciousness of guilt, outweighed the other evidence.
*249The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Since defendant’s initial pro se motion to dismiss the indictment pursuant to CPL 190.50 was untimely, he was not prejudiced by the lack of a ruling.
Defendant’s challenge to the court’s jury charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge, when viewed in its entirety, was proper (People v Fields, 87 NY2d 821, 823).
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.